Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
11, 2015




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00533-CR


                   JOHN EDWARD WALLACE, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1434699


                 MEMORANDUM                      OPINION

      Appellant John Edward Wallace has signed and filed a written request to
withdraw his notice of appeal. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.
                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Donovan.

Do Not Publish – Tex.R.App.P. 47.2(b)




                                        2